48 F.3d 1224NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Harry Benard JOHNSON, Appellant,v.John A. THALACKER, sued as John Thalacker, Warden Iowa StateMen's Reformatory, Appellee.
No. 94-2905.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 15, 1995.Filed:  Mar. 6, 1995.

Before MAGILL, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Harry Johnson was convicted of murder in the second degree on October 25, 1990, after a jury trial.  The conviction was affirmed by the Iowa Court of Appeals, State v. Johnson, No. 91-111 (Iowa Ct. App.  Nov. 30, 1992), and Johnson's subsequent state habeas petition was denied.  Johnson then filed this petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254, arguing that he was denied effective assistance of counsel in violation of the Sixth Amendment because (1) his counsel did not present a defense of lack of mens rea for second degree murder, and (2) his counsel did not object to the jury instructions on second degree murder, which Johnson alleges did not require the jury to find the requisite mens rea.  The district court1 denied the petition, finding that the Iowa court did not err when it found that counsel presented the defense of lack of mens rea, and that the jury instructions as a whole were the functional equivalent of explicitly requiring the jury to find the requisite mens rea for second degree murder.


2
Having carefully reviewed the record, we conclude that Johnson's arguments lack merit, and that no error of law or fact appears.  Accordingly, we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, United States District Judge for the Northern District of Iowa